      Case 4:18-cv-01692 Document 35 Filed on 04/04/19 in TXSD Page 1 of 1
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

TASLID INTERESTS, INC.,                          §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §          CIVIL ACTION H-18-1692
                                                 §
ARCH SPECIALTY INSURANCE COMPANY,                §
                                                 §
       Defendant.                                §

                                               ORDER

       Pending before this court are defendant’s motion to bifurcate trial (Dkt. 16), defendant’s

motion to strike and supplemental motion (Dkt. 17, 33), defendant’s motion to exclude (Dkt. 18) and

defendant’s motion for summary judgment (Dkt. 19).

       After carefully considering the motions, responses and replies, defendant’s motion to

bifurcate, motion to strike and motion to exclude are DENIED and defendant’s motion for summary

judgment is DENIED because this court finds there are contested issues of material fact which must

be decided by a jury.

       The parties are ORDERED to mediate this case on or before April 30, 2019. This case

remains set for docket call on May 31, 2019.


       Signed at Houston, Texas on April 4, 2019.




                                               ___________________________________
                                                           Gray H. Miller
                                                   Senior United States District Judge
